Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination under 37 CFR §1.114
	A request for continued examination under 37 CFR §1.114, including the fee set forth in 37 CFR §1.17(e), was filed on September 10, 2021 in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR §1.114 and the fee set forth in 37 CFR §1.17(e) has been timely paid, the finality of the previous Office action dated June 10, 2021 has been withdrawn pursuant to 37 CFR §1.114 and the submission filed on September 10, 2021 has been entered. Claims 1-6, 9-14, 16-18, and 20 are pending and are rejected for the reasons set forth below.


Claim Objections
Claim 11 is objected to because of the following informalities:
Claim 11 recites the limitation, “wherein the attempt to match further 4Application Serial No. 16/235,526LSK Ref. No. 004672-18015AUSincludes to check each solution of the set of solutions of the electronic data transaction request…” This limitation should be modified to correct grammatical mistakes. For example, this limitation could be rewritten to state, “wherein the attempt to match further includes checking each solution of the set of solutions of the electronic data transaction request…”
Claim 11 recites the limitation, “a multi-dimensional transaction processor, in lieu of being configured to receive a plurality of electronic request messages to perform an electronic transaction, each for a different one of a plurality of combinations of a first attribute and a second attribute of a data object, configured to receive a multi-dimensional electronic data transaction request message to perform the electronic transaction including data representative of at least a first function for the first attribute of a data object and a second function for the second attribute of the data object…” This limitation should be modified to correct grammatical mistakes. For example, this limitation could be rewritten to state, “a multi-dimensional transaction processor configured to receive a multi-dimensional electronic data transaction request message to perform an electronic transaction, in lieu of being configured to receive a plurality of electronic request messages to perform the electronic transaction, each for a different one of a plurality of combinations of a first attribute and a second attribute of a data object, the multi-dimensional electronic data transaction request message including data representative of at least a first function for the first attribute of a data object and a second function for the second attribute of the data object…”
Appropriate correction is requested.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Various limitations in claim 18 are interpreted under 112(f).


Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6, 9-14, 16-18, and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite an abstract idea of performing mental processes and/or mathematical calculations and organizing human activities. This judicial exception is not integrated into a practical application and the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. 

Step 1
Under the 2019 PEG step 1 analysis, it must first be determined whether the claims are directed to one of the four statutory categories of invention (i.e., process, machine, manufacture, or composition 

Step 2A: Prong 1
Under the 2019 PEG step 2A, Prong 1 analysis, it must be determined whether the claims recite an abstract idea that falls within one or more designated categories of patent ineligible subject matter (i.e., organizing human activity, mathematical concepts, and mental processes) that amount to a judicial exception to patentability.

Claim 1 recites the abstract idea of:
A [[computer implemented]] method for processing electronic data transaction request messages in a [[data transaction processing system]] in which data objects are transacted by [[transaction processors]] that match electronic data transaction request messages for data objects received from different [[client computers]] over a [[data communications network]], the method comprising: 
receiving, [[by a transaction processor]], in lieu of receiving a plurality of electronic request messages to perform an electronic transaction, each for a different one of a plurality of combinations of a first attribute and a second attribute of a data object, a multi-dimensional electronic data transaction request message to perform the electronic transaction, the multi-dimensional electronic data transaction request message including data representative of at least a first function for the first attribute of a data object and a second function for the second attribute of the data object, wherein the first attribute and the second attribute of the data object are different from price; 
calculating, [[by the transaction processor]], based on the first function and the second function, a value for each permissible combination of values for the first attribute and the second attribute, wherein the permissible combinations are defined by the data [[transaction processing system]];
determining, [[by the transaction processor]], a set of solutions based on the calculating based on the first function and the second function; and 
attempting to match, [[by the transaction processor]], at least partially, at least one solution of the set of solutions of the electronic data transaction request with at least one solution counter thereto of a previously received but unsatisfied electronic data transaction request message stored in a multi-dimensional order book data structure; 
wherein attempting to match further includes checking each solution of the set of solutions of the electronic data transaction request against the value representing the respective permissible combination of the first attribute and the second attribute to see if the respective solution intersects the at least one solution counter thereto of the previously received but unsatisfied electronic data transaction request message
This claim, as a whole, recites a method of organizing human activity because the claim recites a process that merely receives a transaction request identifying attributes of a data object (e.g. a commodity), determining a set of solutions (i.e. prices) based on the attributes, and attempting to match the generated solutions with previously generated solutions (i.e. matching buyers and sellers). This is an abstract idea of a certain method of organizing human activity, since it recites a commercial interaction, namely matching buyers and sellers and initiating a transaction. Additionally, claim 1 recites limitations for calculating a set of solutions based on a function. Such limitations amount to no more than merely performing mental processes and/or mathematical calculations because they could be performed in the human mind or with the assistance of pen and paper. 


Step 2A: Prong 2
Besides reciting the abstract idea, the claim limitations also recite generic computer components (e.g. data transaction processing system, transaction processors, data communications network, and client computers) as well as steps that amount to no more than insignificant extra-solution activity (described below). The recited abstract idea is not integrated into a practical application. In particular, claim 1 merely utilizes the generic computer components to receive/analyze data, and complete the transaction request. Therefore, the computer components are recited at a high level of generality such that they amount to no more than mere instructions to apply the exception using generic computer components. In other words, the computer components are simply used as tools to facilitate the transaction. 

Claim 1 also recites the following limitation:
wherein upon matching, by the transaction processor, one solution of the set of solutions, generating a trade report via outbound electronic messages published via the data communications network.
	This limitation merely states that the transaction processor outputs a trade report via a data communications network. This limitation amounts to no more than mere data outputting/transmitting, which is a form of insignificant extra-solution activity (See MPEP 2016.05(g): CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375 (Fed. Cir. 2011); and OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015)).


wherein upon matching, by the transaction processor, no solutions of the set of solutions match, storing in the order book data structure, data associated with the set of solutions.
This limitation merely states that the system stores data regarding the transaction request (i.e. the set of solutions determined from the transaction request). This limitation amounts to no more than mere data storing, which is a form of insignificant extra-solution activity (See MPEP 2016.05(g): Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334 (Fed. Cir. 2015); and OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015)). 

Additionally, claim 1 shows no improvement to the functionality of any computer technology. Accordingly, these additional elements, when considered both individually and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore, claim 1 is directed to an abstract idea.
	
Step 2B
	Claim 1 does not include additional elements that amount to significantly more than the judicial exception. For similar reasons as described above, with respect to integration of the abstract idea into a practical application, claim 1 does not amount to significantly more than the judicial exception. Regarding the computer related components, they amount to no more than mere instructions to apply the abstract idea using generic computer components.

	The following limitations described above as insignificant extra-solution activity have been re-evaluated in Step 2B: 
wherein upon matching, by the transaction processor, one solution of the set of solutions, generating a trade report via outbound electronic messages published via the data communications network.
	As stated in MPEP 2106.05(d), a factual determination is required to support a conclusion that an additional element (or combination of additional elements) is well-understood, routine, conventional activity (Berkheimer v. HP, Inc., 881 F.3d 1360, 1368 (Fed. Cir. 2018)). In view of this requirement set forth by Berkheimer, this limitation does not integrate the abstract idea into a practical application, or amount to significantly more than the abstract idea, because the courts have found the concept of mere data outputting/transmitting to be well-understood, routine, and conventional activity (See MPEP 2106.05(d): OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015); and buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, (Fed. Cir. 2014)).

	The following limitations described above as insignificant extra-solution activity have been re-evaluated in Step 2B: 
wherein upon matching, by the transaction processor, no solutions of the set of solutions, storing in the order book data structure, data associated with the set of solutions.
	In view of the requirement set forth by Berkheimer, this limitation does not integrate the abstract idea into a practical application, or amount to significantly more than the abstract idea, because the courts have found the concept of mere data storing to be well-understood, routine, and conventional activity (See MPEP 2106.05(d): Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334 (Fed. Cir. 2015); and OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015)). 
	Therefore, claim 1 is not patent eligible under 35 U.S.C. 101.

Additional Independent Claims
	Similar arguments can be made for independent claims 11 and 18:

	Regarding claim 11, this claim recites the abstract idea of:
“A [[data transaction processing system]] for processing electronic data transaction request messages for data objects received from different [[client computers]] over a [[data communications network]], the data transaction system comprisingPage 96 of 99004672-18015A-US:
a [[multi-dimensional transaction processor]], in lieu of being configured to receive a plurality of electronic request messages to perform an electronic transaction, each for a different one of a plurality of combinations of a first attribute and a second attribute of a data object, configured to receive a multi-dimensional electronic data transaction request message to perform the transaction including data representative of at least a first function for the first attribute of a data object and a second function for the second attribute of the data object, the first attribute and the second attribute of the data object being different from price;
calculate based on the first function and the second function, a value for each permissible combination of values for the first attribute and the second attribute, wherein the permissible combinations are defined by the data transaction processing system, and 
generate a set of solutions for the electronic data transaction request message based on the calculating based on the first function and the second function; 
a [[multi-dimensional hardware matching processor]] configured to attempt to match at least partially, at least one solution of the set of solutions of the electronic data transaction request with at least one solution counter thereto from a previously 
wherein the attempt to match further includes to check each solution of the set of solutions of the electronic data transaction request against the value representing the respective permissible combination of the first attribute and the second attribute to see if the respective solution intersects the at least one solution counter thereto of the previously received but unsatisfied electronic data transaction request message
	For similar reasons as described above regarding claim 1, this claim recites an abstract idea of a certain method of organizing human activity, since it recites a commercial interaction, namely matching buyers and sellers and initiating a transaction and preforming mental processes and/or mathematical calculations.
	 Similarly to claim 1, claim 11 recites generic computer components (e.g. data transaction processing system, client computers, data communications network, multi-dimensional transaction processor, and multi-dimensional hardware matching processor). However, the computer components are merely used as tools to facilitate the transaction, as described above regarding claim 1.

	Claim 11 also recites the following limitations:
a multi-dimensional order book data structure configured to store previously received but unsatisfied electronic data transaction request messages; and
wherein upon the multi-dimensional hardware matching processor not matching at least one solution, the multi-dimensional hardware matching transaction processor is further configured to store the electronic data transaction request message in the multi-dimensional order book data structure.
Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334 (Fed. Cir. 2015); and OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015)). In view of the requirement set forth by Berkheimer, these limitations do not integrate the abstract idea into a practical application, or amount to significantly more than the abstract idea, because the courts have found the concept of mere data storing to be well-understood, routine, and conventional activity (See MPEP 2106.05(d): Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334 (Fed. Cir. 2015); and OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015)).

	Claim 11 also recites the following limitation:
wherein upon the multi-dimensional hardware matching transaction processor matching one solution of the set of solutions, the multi-dimensional hardware matching transaction processor is further configured to generate a trade report via outbound electronic messages published via the data communications network.
	Similarly as described above regarding claim 1, this limitation amounts to no more than mere data outputting/transmitting, which is a form of insignificant extra-solution activity (See MPEP 2016.05(g): CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375 (Fed. Cir. 2011); and OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015)). In view of the requirement set forth by Berkheimer, this limitation does not integrate the abstract idea into a practical application, or amount to significantly more than the abstract idea, because the courts have found the concept of mere data storing to be well-understood, routine, and conventional activity (See MPEP 2106.05(d): OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015); and buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, (Fed. Cir. 2014)).


	Regarding claim 18, this claim recites the abstract idea of:
A [[data transaction processing system]] for processing electronic data transaction request messages in which data objects are transacted by matching electronic data transaction request messages for data objects received from different [[client computers]] over a [[data communications network]], the system comprising: 
[[means for receiving]], in lieu of receiving a plurality of electronic request messages to perform an electronic transaction, each for a different one of the plurality of combinations of a first attribute and a second attribute of a data object, a multi-dimensional electronic data transaction request message to perform the electronic transaction, the multi-dimensional electronic data transaction request message including data representative of at least a first function for the first attribute of a data object and a second function for the second attribute of the data object, wherein the first attribute and the second attribute of the data object are different from price;
[[means for calculating]] based on the first function and the second function, a value for each permissible combination of values for the first attribute and the second attribute, wherein the permissible combinations are defined by the [[data transaction processing system]]; 
[[means for determining]] a set of solutions based on the calculating based on the first function and the second function;
[[means for attempting to match]] at least partially, at least one solution of the set of solutions of the electronic data transaction request with at least one solution counter 
wherein the attempt to match further includes a check of each solution of the set of solutions of the electronic data transaction request against the value representing the respective permissible combination of the first attribute and the second attribute to see if the respective solution intersects the at least one solution counter thereto of the previously received but unsatisfied electronic data transaction request message.
	For similar reasons as described above regarding claim 1, this claim recites an abstract idea of a certain method of organizing human activity, since it recites a commercial interaction, namely matching buyers and sellers and initiating a transaction and preforming mental processes and/or mathematical calculations.
	 Similarly to claim 1, claim 18 recites generic computer components (e.g. data transaction processing system, client computers, data communications network, means for receiving, means for determining, and means for matching). However, the computer components are merely used as tools to facilitate the transaction, as described above regarding claim 1.
	
	Claim 18 also recites the following limitations:
means for storing in the order book data structure, data associated with the set of solutions upon no solutions of the set of solutions being matched.
	Similarly as described above regarding claim 1, this limitation amounts to no more than mere data storing, which is a form of insignificant extra-solution activity (See MPEP 2016.05(g): Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334 (Fed. Cir. 2015); and OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015)). In view of the requirement set forth by Berkheimer, this limitation does not integrate the abstract idea into a practical application, or amount to significantly Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334 (Fed. Cir. 2015); and OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015)).

	Claim 18 also recites the following limitation:
means for generating a trade report via outbound electronic messages published via the data communications network upon one solution of the set of solutions being matched.
	Similarly as described above regarding claim 1, this limitation amounts to no more than mere data outputting/transmitting, which is a form of insignificant extra-solution activity (See MPEP 2016.05(g): CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375 (Fed. Cir. 2011); and OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015)). In view of the requirement set forth by Berkheimer, this limitation does not integrate the abstract idea into a practical application, or amount to significantly more than the abstract idea, because the courts have found the concept of mere data storing to be well-understood, routine, and conventional activity (See MPEP 2106.05(d): OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015); and buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, (Fed. Cir. 2014)).
	Therefore, claim 18 is not patent eligible under 35 U.S.C. 101.

Dependent Claims
	Dependent claims 2-6, 9, 10, 12-14, 16, 17, and 20 are also rejected under 35 U.S.C. 101.

	Regarding Claim 2, this claim merely adds further description to the “functions” recite in claim 1. Merely stating that the functions are coefficients for the attributes does not add any element or 

	Regarding Claim 3, this claim merely states that the order book data structure stores previously unmatched transaction request messages. However, this amounts to no more than mere data storing, which is a form of insignificant extra-solution activity (See MPEP 2016.05(g): Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334 (Fed. Cir. 2015); and OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015)). In view of this requirement set forth by Berkheimer, these limitations do not integrate the abstract idea into a practical application, or amount to significantly more than the abstract idea, because the courts have found the concept of mere data storing to be well-understood, routine, and conventional activity (See MPEP 2106.05(d): Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334 (Fed. Cir. 2015); and OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015))

	Regarding Claims 4 and 12, these claims merely add further description to the data stored by the order book data structure. Merely describing what kind of data is stored does not add any element or feature that provides a technological solution (i.e., an integration of the recited abstract idea into a practical application) or an element or feature that is significantly more than the recited abstract idea (i.e., a technological inventive concept).

	Regarding Claims 5, 13, and 20, these claims merely add further description to the functions described in claims 1, 11, and 18 respectively. Merely stating that the functions are step functions does not add any element or feature that provides a technological solution (i.e., an integration of the recited 

	Regarding Claims 6 and 14, these claims merely add further description to the transaction message recited in claims 1 and 11 respectively. Merely stating that the request message contains data regarding a range of values for the attributes does not add any element or feature that provides a technological solution (i.e., an integration of the recited abstract idea into a practical application) or an element or feature that is significantly more than the recited abstract idea (i.e., a technological inventive concept).

	Regarding Claims 9 and 16, these claims merely provide further description to the function recited in claims 1 and 11 respectively. Merely stating that the function comprise a parameter related to a benchmark does not add any element or feature that provides a technological solution (i.e., an integration of the recited abstract idea into a practical application) or an element or feature that is significantly more than the recited abstract idea (i.e., a technological inventive concept).

	Regarding Claims 10 and 17, these claims merely provide further description to the data object recited in claims 1 and 11 respectively. Merely stating that the data object represents a commodity does not add any element or feature that provides a technological solution (i.e., an integration of the recited abstract idea into a practical application) or an element or feature that is significantly more than the recited abstract idea (i.e., a technological inventive concept).




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 1-3, 5, 6, 11, 13, 14, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Shkedi (Foreign Patent Publication No. WO 2001090837 A2) in view of Acuna-Rohter (U.S. Pre-Grant Publication No. 20170103457) and Abdelnur (U.S. Pre-Grant Publication No. 20020152152).

Claim 1
	Regarding Claim 1, Shkedi teaches:
A computer implemented method for processing electronic data transaction request messages in a data transaction processing system in which data objects are transacted by transaction processors that match electronic data transaction request messages for data objects received from different client computers over a data communications network, the method comprising (See at least Page 4, Paragraphs 1-3: Describes a system /method for performing transaction between buyers and sellers based on 
receiving, by a transaction processor, in lieu of receiving a plurality of electronic request messages to perform an electronic transaction, each for a different one of a plurality of combinations of a first attribute and a second attribute of a data object, a multi-dimensional electronic data transaction request message to perform the electronic transaction, the multi-dimensional electronic data transaction request message including data representative of at least a first function for the first attribute of a data object and a second function for the second attribute of the data object (See at least Page 4, Paragraphs 1-3: Describes a system for enabling a buyer or seller to specify a purchase or sale price either is willing to offer at a given moment, and how the price will change over time. This process comprises defining a commodity by its attributes and assigning a respective mercantile evaluation function [first/second function] for each of the attributes. An example is provided on Page 7, Paragraph 6. In this example, the buyer of a modem may define a range of values that are desirable for different qualities/attributes of the modem [for example, instead of attaching a value to a given modem speed, the user specifies that an additional sum may be added for each jump in the speed of the modem, up to a given amount]. Therefore, instead of submitting multiple transaction requests for each modem speed, the buyer may define a function that represents the entire range of values they are willing to place on each attribute of the product);
wherein the first attribute and the second attribute of the data object are different from price (See at least Page 4, Paragraphs 1-3: The functions [also referred to as mercantile evaluation functions] are defined for at least two attributes of the 
calculating, by the transaction processor, based on the first function and the second function, a value for each permissible combination of values for the first attribute and the second attribute, wherein the permissible combinations are defined by the data transaction processing system (See at least Page 7, Paragraphs 4 and 5: The user may determine an evaluation function for one or more attributes of a product. For example, a user may be willing to pay an extra $25-$40 on sheets. However, the user may be willing to pay a premium for sheets with higher thread counts. This may be applied incrementally based on increasing thread count [e.g.  $30-$45 for a 180 thread count, $35- $50 for a 200 thread count, and so on]. Therefore the set of solutions is defined by these parameters set by the user);
determining, by the transaction processor, a set of solutions based on the calculating based on the first function and the second function (See at least Page 4, Paragraph 5: The system may determine a set of prices at which a seller is willing to sell a commodity. This may be based on the attributes defined regarding the commodity. For example, a set of prices may be determined for a hotel room based on various attributes of the room [e.g. type of room, features available within the room, and the time the room is available]. Additionally, see the example on Page 7, Paragraphs 4 and 5: the set of solutions may be determined by the various prices the user is willing to pay for higher levels of thread count in sheets); and
attempting to match, by the transaction processor, at least partially, at least one solution of the set of solutions of the electronic data transaction request with at least one solution counter thereto of a previously received but unsatisfied electronic data transaction request message stored in a multi-dimensional order book data structure (See at least Page 3, Paragraphs 5-7: The system may attempt to match buyers and sellers based on the set prices. For example, advertisers may place bids for TV spots based on various attributes. Once a spot becomes available from a media owner, the advertiser may be matched with the media owner. In another example, owners and advertisers may be matched in an on-line ad space sale based on various attributes associated with the on-line ad space [Page 3, Paragraph 7]);

	Regarding Claim 1, Shkedi does not explicitly teach, but Acuna-Rohter, however, does teach:
wherein upon matching, by the transaction processor, one solution of the set of solutions, generating a trade report via outbound electronic messages published via the data communications network (See at least Paragraph 30: Describes a system related to order matching in a commodities exchange. If an order is placed, and a match is determined, the system may generate a response indicating that a suitable match has been found. The response may be in the form of a report identifying a change in the order book); and
wherein upon matching, by the transaction processor, no solutions of the set of solutions, storing in the order book data structure, data associated with the set of solutions (See at least Paragraph 30: Orders that are not immediately matched may be "rested" [stored] within the order book).
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to combine the teachings of Shkedi and Acuna-Rohter in order to increase user convenience by providing a centralized system for processing/storing the characteristics of an 

	Regarding Claim 1, the combination of Shkedi and Acuna-Rohter does not explicitly teach, but Abdelnur, however, does teach:
wherein attempting to match further includes checking each solution of the set of solutions of the electronic data transaction request against the value representing the respective permissible combination of the first attribute and the second attribute to see if the respective solution intersects the at least one solution counter thereto of the previously received but unsatisfied electronic data transaction request message (See at least Paragraphs 26 and 32-35: Describes a system for matching active orders [i.e. a transaction request message, Paragraph 25] and passive orders [previously unsatisfied transaction request messages, Paragraph 25] in an exchange [e.g. a commodities exchange, Paragraph 8]. The orders may be defined by a plurality of characteristics. The system may attempt to match an active order with a passive order by identifying a point at which the dimensions of the orders intersect);
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to combine the teachings of Shkedi, Acuna-Rohter, and Abdelnur in order to provide a flexible and fully customizable framework to host any kind of exchanges (Abdulner: Paragraphs 8 and 9). This is accomplished by providing a system that automatically matches orders, based on predefined limits/ranges set by the user, by identifying points at which the characteristics of the orders intersect. 

Claim 2
 Shkedi teaches:
wherein the first function and second function comprise coefficients for the first attribute and the second attribute (See at least Page 7, Paragraph 4: The evaluation function may specify a premium [coefficient] the buyer is willing to pay for certain attributes. For example, a buyer who wishes to purchase sheets may specify that they are willing to pay an extra $5 for each jump in thread count).

Claim 3
	Regarding Claim 3, Shkedi does not explicitly teach, but Acuna-Rohter, however, does teach:
wherein the order book data structure stores a plurality of set of solutions determined from a plurality of previously received but unmatched electronic data transaction request messages (See at least Paragraph 30: The order book may store a number of resting orders [solutions] that have been previously submitted, but have not been matched).
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to combine the teachings of Shkedi and Acuna-Rohter in order to increase the effectiveness of the matching process by allowing orders to be rested on an order book to await, a suitable counter-order (Acuna-Rohter: Paragraph 30).

Claim 5
	Regarding Claim 5, Shkedi teaches:
wherein the first function and the second function represent step functions (See at least Page 7, Paragraph 4: As described above, a buyer who wishes to purchase sheets may specify that they are willing to pay an extra $5 for each jump in thread count. This is 

Claim 6
	Regarding Claim 6, Shkedi teaches:
wherein the first electronic data request message further includes data representative of a limited range of values of the first attribute and the second attribute (See at least Page 7, Paragraph 6: The user may set a corresponding value or range of values to each attribute).

Claim 11
	Regarding Claim 11, Shkedi teaches:
A data transaction processing system for processing electronic data transaction request messages for data objects received from different client computers over a data communications network, the data transaction system comprising (See at least Page 4, Paragraphs 1-3: Describes a system /method for performing transaction between buyers and sellers based on commodities having a plurality of price-based attributes. This method is implemented using a computer-readable medium [see Page 10, Paragraphs 4 and 5]):  Page 96 of 99004672-18015A-US 
a multi-dimensional transaction processor, in lieu of being configured to receive a plurality of electronic request messages to perform an electronic transaction, each for a different one of a plurality of combinations of a first attribute and a second attribute of a data object, configured to receive a multi-dimensional electronic data transaction request message to perform the electronic transaction including data representative of at least a first function for the first attribute of a data object and a second function for the second attribute of the data object (See at least Page 4, Paragraphs 1-3: Describes a system for enabling a buyer or seller to specify a purchase or sale price either is willing to offer at a given moment, and how the price will change over time. This process comprises defining a commodity by its attributes and assigning a respective mercantile evaluation function [first/second function] for each of the attributes. An example is provided on Page 7, Paragraph 6. In this example, the buyer of a modem may define a range of values that are desirable for different qualities/attributes of the modem [for example, instead of attaching a value to a given modem speed, the user specifies that an additional sum may be added for each jump in the speed of the modem, up to a given amount]. Therefore, instead of submitting multiple transaction requests for each modem speed, the buyer may define a function that represents the entire range of values they are willing to place on each attribute of the product), 
the first attribute and the second attribute of the data object being different from price (See at least Page 4, Paragraphs 1-3: The functions [also referred to as mercantile evaluation functions] are defined for at least two attributes of the product/service being purchased. These attributes may be different than price [e.g. the attributes that define an online ad space being purchased by an advertiser may include age range and income range; see Page 3, Paragraph 7]),
calculate based on the first function and the second function, a value for each permissible combination of values for the first attribute and the second attribute, wherein the permissible combinations are defined by the data transaction processing system (See at least Page 7, Paragraphs 4 and 5: The user may determine an evaluation function for one or more attributes of a product. For example, a user may be willing to 
generate a set of solutions for the electronic data transaction request message based on the calculating based on the first function and the second function (See at least Page 4, Paragraph 5: The system may determine a set of prices at which a seller is willing to sell a commodity. This may be based on the attributes defined regarding the commodity. For example, a set of prices may be determined for a hotel room based on various attributes of the room [e.g. type of room, features available within the room, and the time the room is available]. Additionally, see the example on Page 7, Paragraphs 4 and 5: the set of solutions may be determined by the various prices the user is willing to pay for higher levels of thread count in sheets); 
a multi-dimensional hardware matching processor configured to attempt to match at least partially, at least one solution of the set of solutions of the electronic data transaction request with at least one solution counter thereto from a previously received but unsatisfied electronic data transaction request message [[stored in the multi-dimensional order book data structure]] (See at least Page 3, Paragraphs 5-7: The system may attempt to match buyers and sellers based on set prices. For example, advertisers may place bids for TV spots based on various attributes. Once a spot becomes available from a media owner, the advertiser may be matched with the media owner. In another example, owners and advertisers may be matched in an on-line ad space sale based on various attributes associated with the on-line ad space [Page 3, Examiner’s Note: Shkedi does not explicitly teach that unsatisfied orders are stored in an “order book data structure.” However, Acuna-Rohter does teach such a feature as described below), 
	
	Regarding Claim 11, Shkedi does not explicitly teach, but Acuna-Rohter, however, does teach:
a multi-dimensional order book data structure configured to store previously received but unsatisfied electronic data transaction request messages (See at least Paragraph 30: Describes a system related to order matching in a commodities exchange. An order book may store a number of resting orders that have been previously submitted, but have not been matched); and
wherein upon the multi-dimensional hardware matching transaction processor matching one solution of the set of solutions, the multi-dimensional hardware matching transaction processor is further configured to generate a trade report via outbound electronic messages published via the data communications network (See at least Paragraph 30: Describes a system related to order matching in a commodities exchange. If an order is placed, and a match is determined, the system may generate a response indicating that a suitable match has been found. The response may be in the form of a report identifying a change in the order book); and
wherein upon the multi-dimensional hardware matching processor not matching at least one solution, the multi-dimensional hardware matching transaction processor is further configured to store the electronic data transaction request message in the multi-dimensional order book data structure (See at least Paragraph 30: Orders that are not immediately matched may be "rested" [stored] within the order book).


	Regarding Claim 11, the combination of Shkedi and Acuna-Rohter does not explicitly teach, but Abdelnur, however, does teach:
wherein the attempt to match further 4Application Serial No. 16/235,526LSK Ref. No. 004672-18015AUSincludes to check each solution of the set of solutions of the electronic data transaction request against the value representing the respective permissible combination of the first attribute and the second attribute to see if the respective solution intersects the at least one solution counter thereto of the previously received but unsatisfied electronic data transaction request message (See at least Paragraphs 26 and 32-35: Describes a system for matching active orders [i.e. a transaction request message, Paragraph 25] and passive orders [previously unsatisfied transaction request messages, Paragraph 25] in an exchange [e.g. a commodities exchange, Paragraph 8]. The orders may be defined by a plurality of characteristics. The system may attempt to match an active order with a passive order by identifying a point at which the dimensions of the orders intersect);
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to combine the teachings of Shkedi, Acuna-Rohter, and Abdelnur in order to provide a flexible and fully customizable framework to host any kind of exchanges (Abdulner: Paragraphs 8 and 9). This is accomplished by providing a system that automatically matches orders, 

Claim 13
	Regarding Claim 13, this claim is rejected under a similar rationale as claim 5 described above.

Claim 14
	Regarding Claim 14, this claim is rejected under a similar rationale as claim 6 described above.

Claim 18
	Add the 112f analysis here.  See my email.  
Regarding Claim 18, Shkedi teaches:
A data transaction processing system for processing electronic data transaction request messages in which data objects are transacted by matching electronic data transaction request messages for data objects received from different client computers over a data communications network, the method comprising (See at least Page 4, Paragraphs 1-3: Describes a system /method for performing transaction between buyers and sellers based on commodities having a plurality of price-based attributes. This method is implemented using a computer usable medium [see Page 10, Paragraphs 4 and 5]): 
means for receiving, in lieu of receiving a plurality of electronic request messages to perform an electronic transaction, each for a different one of the plurality of combinations of a first attribute and a second attribute of a data object, a multi-dimensional electronic data transaction request message to perform the electronic transaction, the multi-dimensional electronic data transaction request message including data representative of at least a first function for the first attribute of a data object and a second function for the second attribute of the data object (See at least Page 4, Paragraphs 1-3: Describes a system for enabling a buyer or seller to specify a purchase or sale price either is willing to offer at a given moment, and how the price will change over time. This process comprises defining a commodity by its attributes and assigning a respective mercantile evaluation function [first/second function] for each of the attributes. An example is provided on Page 7, Paragraph 6. In this example, the buyer of a modem may define a range of values that are desirable for different qualities/attributes of the modem [for example, instead of attaching a value to a given modem speed, the user specifies that an additional sum may be added for each jump in the speed of the modem, up to a given amount]. Therefore, instead of submitting multiple transaction requests for each modem speed, the buyer may define a function that represents the entire range of values they are willing to place on each attribute of the product); 
wherein the first attribute and the second attribute of the data object are different from price (See at least Page 4, Paragraphs 1-3: The functions [also referred to as mercantile evaluation functions] are defined for at least two attributes of the product/service being purchased. These attributes may be different than price [e.g. the attributes that define an online ad space being purchased by an advertiser may include age range and income range; see Page 3, Paragraph 7]);
means for calculating based on the first function and the second function, a value for each permissible combination of values for the first attribute and the second attribute, wherein the permissible combinations are defined by the data transaction processing system (See at least Page 7, Paragraphs 4 and 5: The user may determine an evaluation function for one or more attributes of a product. For example, a user may be willing to pay an extra $25-$40 on sheets. However, the user may be willing to pay a premium for sheets with higher thread counts. This may be applied incrementally based on increasing thread count [e.g.  $30-$45 for a 180 thread count, $35- $50 for a 200 thread count, and so on]. Therefore the set of solutions is defined by these parameters set by the user);
means for determining a set of solutions based on calculating based on the first function and the second function (See at least Page 4, Paragraph 5: The system may determine a set of prices at which a seller is willing to sell a commodity. This may be based on the attributes defined regarding the commodity. For example, a set of prices may be determined for a hotel room based on various attributes of the room [e.g. type of room, features available within the room, and the time the room is available]); and 
means for attempting to match at least partially, at least one solution of the set of solutions of the electronic data transaction request with at least one solution counter thereto of a previously received but unsatisfied electronic data transaction request message [[stored in an order book data structure]] (See at least Page 3, Paragraphs 5-7: The system may attempt to match buyers and sellers based on the set prices. For example, advertisers may place bids for TV spots based on various attributes. Once a spot becomes available from a media owner, the advertiser may be matched with the media owner. In another example, owners and advertisers may be matched in an on-line ad space sale based on various attributes associated with the on-line ad space [Page 3, Paragraph 7]. Examiner’s Note: Shkedi does not explicitly teach that unsatisfied 

	Regarding Claim 18, Shkedi does not explicitly teach, but Acuna-Rohter, however, does teach:
[[means for matching at least partially, at least one solution of the set of solutions of the electronic data transaction request with at least one solution counter thereto of a previously received but unsatisfied electronic data transaction request message]] stored in an order book data structure (See at least Paragraph 30: Describes a system related to order matching in a commodities exchange. An order book may store a number of resting orders [solutions] that have been previously submitted, but have not been matched);
means for generating a trade report via outbound electronic messages published via the data communications network upon one solution of the set of solutions being matched (See at least Paragraph 30: Describes a system related to order matching in a commodities exchange. If an order is placed, and a match is determined, the system may generate a response indicating that a suitable match has been found. The response may be in the form of a report identifying a change in the order book); and 
means for storing in the order book data structure, data associated with the set of solutions upon no solutions of the set of solutions being matched (See at least Paragraph 30: Orders that are not immediately matched may be "rested" [stored] within the order book).
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to combine the teachings of Shkedi and Acuna-Rohter in order to increase user convenience by providing a centralized system for processing/storing the characteristics of an 

	Regarding Claim 18, the combination of Shkedi and Acuna-Rohter does not explicitly teach, but Abdelnur, however, does teach:
wherein the attempt to match further includes a check of each solution of the set of solutions of the electronic data transaction request against the value representing the respective permissible combination of the first attribute and the second attribute to see if the 6Application Serial No. 16/235,526LSK Ref. No. 004672-18015AUS respective solution intersects the at least one solution counter thereto of the previously received but unsatisfied electronic data transaction request message (See at least Paragraphs 26 and 32-35: Describes a system for matching active orders [i.e. a transaction request message, Paragraph 25] and passive orders [previously unsatisfied transaction request messages, Paragraph 25] in an exchange [e.g. a commodities exchange, Paragraph 8]. The orders may be defined by a plurality of characteristics. The system may attempt to match an active order with a passive order by identifying a point at which the dimensions of the orders intersect);
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to combine the teachings of Shkedi, Acuna-Rohter, and Abdelnur in order to provide a flexible and fully customizable framework to host any kind of exchange (Abdulner: Paragraphs 8 and 9). This is accomplished by providing a system that automatically matches orders, based on predefined limits/ranges set by the user, by identifying points at which the characteristics of the orders intersect.

Claim 20
 this claim is rejected under a similar rationale as claim 5 described above.
	
	
	Claims 4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Shkedi in view of Acuna-Rohter and Abdelnur, and in further view of Altius (U.S. Pre-Grant Publication No. 20170103457).

Claim 4
	Regarding Claim 4, the combination of Shkedi, Acuna-Rohter, and Abdelnur does not explicitly teach, but Altius, however, does teach:
wherein the order book data structure only stores a best bid solution and best offer solution for each combination of the plurality of sets of solutions, wherein the best bid solution is the highest priced bid and the best offer solution is the lowest priced offer (See at least Paragraph 78: Describes a system for storing bids/offers associated with an exchange. The system may comprise an order book that stores each bid/offer for a product. However, only the best bid/offer is stored within the memory associated with the matching unit).
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to combine the teachings of Shkedi, Acuna-Rohter, Abdelnur, and Altius in order to reduce the limitations of current electronic exchange systems which have a hard time to keep up with the massive amount of messages (Altius: Paragraph 7). This puts a limitation on the performance of such systems.

Claim 12
 this claim is rejected under a similar rationale as claim 4 described above.


	Claims 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Shkedi in view of Acuna-Rohter and Abdelnur, and in further view of Turra (U.S. Pre-Grant Publication No. 20030191724).

Claim 9
	Regarding Claim 9, the combination of Shkedim, Acuna-Rohter, and Abdelnur does not explicitly teach, but Turra, however, does teach:
wherein the first function comprises at least a parameter relating to a benchmark value (See at least Paragraph 6: Describes a system for determining a suggested price for transporting a commodity. The suggested price is generated, in part, based on benchmark values).
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to combine the teachings of Shkedi, Acuna-Rohter, Abdelnur, and Turra in order to improve the effectiveness of conducting transactions by determining a suggested price that is competitive, provides a desired financial return and does not cannibalize any existing traffic (Turra, Paragraph 11).

Claim 16
	Regarding Claim 16, this claim is rejected under a similar rationale as claim 9 described above.
	

Claims 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Shkedi in view of Acuna-Rohter and Abdelnur, and in further view of Hoyt (U.S. Pre-Grant Publication No. 20120030088).

Claim 10
	Regarding Claim 10, the combination of Shkedi and Acuna-Rohter does not explicitly teach, but Hoyt, however, does teach:
wherein the data object represents a commodity that includes a composition of different substances defined by at least the first attribute and the second attribute (See at least Paragraphs 51 and 52: Describes a system for facilitating transactions for commodities. The system allows the user to set various parameters associated with the commodity [e.g. the user may set acceptable levels of sulfur, phosphorus, and manganese within pig iron]).
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to combine the teachings of Shkedi, Acuna-Rohter, Abdelnur, and Hoyt in order to increase user convenience by allowing them to purchase commodities, such as iron, that differ in quality/composition (Hoyt: Paragraphs 7, 51, and 51).

Claim 17
	Regarding Claim 17, this claim is rejected under a similar rationale as claim 10 described above.


Response to Arguments
Arguments Regarding 35 U.S.C. 103


	However, on page 23 of their remarks, the applicant argues, “Neither Shkedi, Acuna-Rohter, Altius, Turra or Hoyt, teach or suggest: (1) "receiving, by a transaction processor, in lieu of receiving a plurality of electronic request messages, each for a different one of a plurality of combinations of a first and a second attribute of a data object, a multi-dimensional electronic data transaction request message to perform a transaction, the multi-dimensional electronic data transaction request message including data representative of at least a first function for [[a]] the first attribute of a data object and a second function for [[a]] the second attribute of the data object, wherein the first attribute and the second attribute of the data object are different from price.” The examiner respectfully disagrees.
	In order to provide further clarification, the examiner points to the example disclosed on Page 7, Paragraph 6 of Shkedi (described above in the updated 103 rejection). This portion of Shkedi describes an example wherein the buyer of a modem may define a range of values that are desirable for different qualities/attributes of the modem. For example, instead of attaching a value to a given modem speed, the user specifies that an additional sum may be added for each jump in the speed of the modem, up to a given amount. Therefore, instead of submitting multiple transaction requests for each modem speed, the buyer may define a function that represents the entire range of values they are willing to place on each attribute of the product. These functions may be defined for multiple attributes associated with the product being purchased (e.g. the attributes that define an online ad space being purchased by an advertiser may include age range and income range; see Page 3, Paragraph 7).
	
Arguments Regarding 35 U.S.C. 101
 claims recite and are directed to a patent ineligible abstract idea, without something significantly more, for the reasons given above after consideration of the claimed features and elements. The abstract idea has been restated herein in line with the 2019 PEG guidance and the amended claims. Applicant is directed to the above full Alice/Mayo analysis in the 101 rejection.

	Additionally, on page 11 of their remarks, the applicant argues, “the claims are akin to Example 37, claim 2 of "Subject Matter Eligibility Examples: Abstract Ideas", published by the USPTO on January 7, 2019.” The examiner respectfully disagrees.
	Specifically, the examiner notes that Example 37, claim 2 of the January, 2019 Guidance discusses a method for rearranging icons on an interface. This is substantially different from the invention claimed by the applicant. The claims, as currently drafted, do not recite any limitations that would amount to an improvement in GUI technology. Regarding the recitation of an abstract idea, the current claims clearly recite a method of organizing human activity (i.e. a commercial interaction, namely facilitating a transaction between individuals). Additionally, the examiner notes that the independent claims recite limitations regarding the calculation of a set of solutions based on a formula. This amounts to no more than merely performing mathematical calculations and/or performing mental processes.

	Additionally, on page 12-15 of their remarks, the applicant argues, “The invention is not merely applying mathematical concepts to the abstract idea. Instead, the invention, as claimed, provides an 
	As stated in the Advisory Action dated September 3, 2021, merely utilizing mathematical functions to represent a set of data is not a technological improvement to transaction processing technology. Rather, this merely applies a basic mathematical concept (i.e. representing a set of data as a function) to a commercial interaction (i.e. facilitating a transaction between individuals). Any benefits that may result from the use of these function (e.g. reducing the required computational resources, increased data processing speeds, etc.) are not achieved through an improvement to technology. Rather, these benefits are achieved through the implementation of the abstract idea itself. Therefore, the claims do not recite any additional elements that amount to a technological solution (i.e., an integration of the recited abstract idea into a practical application) or an element or feature that is significantly more than the recited abstract idea (i.e., a technological inventive concept).


Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Morano (U.S. Patent No. 10510114): Describes a system comprising a match engine that implements processes for matching orders based on order-specified criteria.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM D NEWLON whose telephone number is (571)272-4407.  The examiner can normally be reached on Mon - Fri 9:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata Boveja can be reached on (571) 272-8105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/WILLIAM D NEWLON/Examiner, Art Unit 3696                   
                                                                                                                                                                                          
/NAMRATA BOVEJA/Supervisory Patent Examiner, Art Unit 3696